—Appeal unanimously dismissed without costs. Memorandum: Supreme Court granted plaintiff’s application for a preliminary injunction, adjourning for 30 days an initial hearing concerning professional misconduct charges against plaintiff on the ground that plaintiff had insufficient time to prepare his defense to the charges. We granted defendants’ motion for a stay of that order, thereby permitting the administrative hearing to proceed. Defendants’ appeal is therefore moot, and defendants have failed to show that this *856case falls within an exception to the mootness doctrine (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 713-715). (Appeal from Order of Supreme Court, Erie County, Notaro, J.— Injunction.) Present — Green, A. P. J., Hayes, Balio and Law-ton, JJ.